
	

114 HR 3277 IH: Voter Access Protection Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3277
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Ellison introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To prohibit election officials from requiring individuals to provide photo identification as a
			 condition of obtaining or casting a ballot in an election for Federal
			 office or registering to vote in elections for Federal office, and for
			 other purposes.
	
	
 1.Short TitleThis Act may be cited as the Voter Access Protection Act of 2015. 2.Prohibiting states from imposing photo identification requirement for voting or registering to vote in federal elections (a)Prohibition (1)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by inserting after section 303 the following new section:
					
						303A.Prohibiting election officials from requiring individuals to present photo identification
 (a)Photo identification as a condition of votingExcept to the extent permitted under section 303(b), a State or local election official may not— (1)require an individual to present a photo identification (or, in the case of an individual who desires to vote by mail, a copy of a photo identification) as a condition of obtaining or casting a ballot in an election for Federal office; or
 (2)require an individual to cast a provisional ballot under section 302 solely on the grounds that the individual does not present a photo identification at the polling place.
 (b)Photo identification as a condition of registering To voteA State or local election official may not require an individual to provide a photo identification (or, in the case of an individual who desires to register to vote by mail or online, a copy or electronic copy of a photo identification) as a condition of registering to vote in an election for Federal office..
 (2)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 303 the following new item:
					
						
							Sec. 303A. Prohibiting election officials from requiring individuals to present photo
			 identification..
 (b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 303A. 3.Effective dateThe amendments made by this Act shall apply with respect to elections occurring after the date of the enactment of this Act.
		
